[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APR 16, 2007
                             No. 06-12037                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 03-20802-CR-JAL

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RUPERTO ARTURO ROLDAN TORRES,
a.k.a. El Loco,
a.k.a. Beto,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (April 16, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Ruperto Arturo Roldan Torres appeals his sentence following his plea of

guilty to conspiracy to import and attempt to import cocaine, 21 U.S.C. §§ 952(a),

960(b)(1)(B), 963, and conspiracy to possess with intent to distribute cocaine, id.

§§ 841(b)(1)(A)(ii), 846. Torres argues for the first time on appeal that the

government breached the plea agreement by recommending an enhancement based

on Torres’s role as captain of a go-fast boat. We disagree. The plea agreement

states that the government would recommend that “the defendant should not

receive an adjustment for role in the offense pursuant to Section 3B1.1 or 3B1.2"

of the Guidelines, but the government never recommended an enhancement under

either sections 3B1.1 or 3B1.2, and Torres’s sentence was not enhanced under

either of these sections. The district court increased Torres’s base offense level

under section 2D1.1(b)(2)(B), which requires a 2-level increase for one who “acted

as a pilot, copilot, captain, navigator, flight officer, or any other operation officer

aboard any craft or vessel carrying a controlled substance.” Torres admitted that

he was captain of the go-fast boat. Torres’s sentence is

      AFFIRMED.




                                            2